t c memo united_states tax_court ilija branka mitic petitioners v commissioner of internal revenue respondent docket no filed date tlija mitic pro_se paul k webb for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 on petitioners’ federal_income_tax ‘a111 section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency accuracy-related_penalty dollar_figure dollar_figure big_number big_number the issues remaining for decision are are petitioners entitled to a medical_expense_deduction for in excess of that allowed by respondent we hold that they are not are petitioners entitled to the casualty_loss deduction that they claimed for with respect to property damage resulting from an automobile accident we hold that they are not are petitioners entitled to the depreciation deduction that they claimed for with respect to a geo automobile we hold that they are not are petitioners liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found at all relevant times including at the time the petition was filed petitioners ilija mitic mr mitic and branka mitic ms mitic resided in a house petitioners’ residence located pincite glenborough drive mountain view california claimed medical_expense_deduction since at least ms mitic has suffered from various - - allergies asthma and related medical problems a typewritten letter regarding ms mitic from james d wolfe m d dr wolfe that was dated date date letter stated to whom it may concern mrs branka mitic has perennial rhinitis and nasal polyposis she has been found to be allergic to dust and would benefit from removal of the carpet in the bedroom an individual whose identity is not disclosed by the record added the letter s by hand to the typewritten word bedroom in the date letter sometime in ms mitic decided to attempt to conduct a home decorating consulting activity known as branka’s interior design branka’s design the theory behind branka’s design was to purchase furniture and other decorator items for petitioners’ residence so that that residence could be used as a showroom for prospective customers of branka’s design during and ms mitic purchased tens of thousands of dollars’ worth of various items of furniture and other decorator items that were placed in petitioners’ residence in addition during the period from around mid-september to date petitioners paid to have all of the carpeting removed from their residence -inch by -inch red oak select grade hardwood flooring installed in all areas of that residence except the hallways kitchen and bathrooms and the interior of their residence repainted after installation - of the hardwood flooring petitioners rented and resided in an apartment while the foregoing work was being done in their residence in order to prevent exposure of ms mitic to the dust paint and other pollutants that were generated by that work petitioners did not have their residence appraised either before or after the carpeting was removed from and the hardwood floors were installed in their residence and the interior of that residence was repainted on date ms mitic purchased for a total price of dollar_figure a chinese rug measuring approximately feet by feet and a persian rug measuring approximately feet by feet petitioners placed those rugs on the hardwood floor in their residence claimed casualty_loss deduction on date while driving on vacation in mr mitic’s mercedes-benz sel mr mitic’s mercedes to lake tahoe california petitioners were involved in an automobile accident petitioners’ automobile accident at the time of petitioners’ automobile accident mr mitic’s mercedes which he had purchased in for dollar_figure had relatively low mileage e big_number miles had been exceptionally well maintained and was insured by state farm mutual automobile insurance co state farm as a result of petitioners’ automobile accident mr mitic’s mercedes was totaled ie damaged beyond reasonable repair sometime shortly after petitioners’ automobile accident petitioners retained an attorney ismael d perez mr perez to represent them in dealing with state farm regarding their prop- erty damage claim with respect to mr mitic’s mercedes automo- bile damage claim ina letter dated date mr perez demanded dollar_figure from state farm to settle that claim by letter dated date state farm offered to settle the automobile damage claim for dollar_figure plus taxes and appropriate fees settlement offer by letter dated date mr perez rejected and asked state farm to reconsider that settle- ment offer by letters dated december and state farm renewed its offer to settle the automobile damage claim for dollar_figure plus taxes and appropriate fees thereafter negotiations between state farm and mr perez regarding the automobile damage claim continued until at least date by letters dated january and mr perez asked state farm to remit to petitioners the full amount of state farm’s settlement offer in order to mitigate the damages relating to the automobile damage claim those letters indicated that such a request was not intended to release state farm from liability or to waive petitioners’ right to pursue that claim in court in response state farm sent a letter to mr perez dated -- - date that letter stated in pertinent part we believe the actual cash_value of the involved mercedes is dollar_figure to this figure we add sales_tax dollar_figure pro-rated license fees dollar_figure and subtract the deductible dollar_figure this gives us a figure of dollar_figure we will continue to handle the claim pursuant to the california code of regulations title sic chapter subchapter section by letter dated date mr perez asked state farm to issue a check payable to petitioners in the total amount of dollar_figure and stated that petitioners will continue to keep the claim open to determine if they are entitled to more by check dated date state farm sent petitioners dollar_figure in settlement of the automobile damage claim by letter dated date mr perez notified state farm that petitioners were unable to purchase an automobile that was comparable to mr mitic’s mercedes for the amount of state farm’s settlement offer and asked state farm to reopen the automobile damage claim by letter dated date state farm in- formed mr perez that based on further investigation the settlement amount of dollar_figure base selling_price plus sales_tax and pro-rated dmv fees which we paid for your clients’ car is fair and reasonable at no time in and during the negotiations between state farm and mr perez with respect to the automobile damage - claim did state farm deny liability for that claim although it did dispute that it was liable as the insurer of mr mitic’s mercedes for the amount demanded by mr perez on behalf of petitioners the november--date edition of kelley blue_book suggested a retail value of dollar_figure for a mercedes-benz sel with under big_number miles claimed depreciation deduction petitioners purchased a geo automobile geo from their son in return for a check dated date that they issued to him on date title to that automobile was registered in the names of mr mitic and ms mitic peti- tioners kept no mileage log calendar or other documentation regarding their use of the geo in petitioners’ returns for the years at issue petitioners filed a joint form_1040 u s individual_income_tax_return joint_return for each of the years and in each of those joint returns mr mitic listed his occupation as accountant in the joint_return ms mitic listed her occupation as accountant and in the joint_return she listed her occupation as s e interior design mr mitic signed the and joint returns on date and date respectively ms mitic signed the joint_return on date in schedule a itemized_deductions of the joint_return petitioners claimed a deduction totaling dollar_figure for medical and dental expenses that deduction consisted of dollar_figure for physicians and medicines dollar_figure for the removal of carpeting from and the installation of hardwood flooring in petitioners’ residence dollar_figure for repainting the interior of petitioners’ residence after the hardwood floor- ing was installed and dollar_figure for renting an apartment in which petitioners lived while they had the foregoing work done in their residence in the joint_return petitioners claimed depreciation_deductions with respect to a toyota automobile toyota and claimed depreciation_deductions and other deductions with respect to mr mitic’s mercedes and another automobile in schedule a of the joint_return petitioners claimed a casualty_loss deduction of dollar_figure with respect to mr mitic’s mercedes as required petitioners filed form_4684 casualties and thefts form with the joint_return in section b of form_4684 business and income-producing property part i casualty or theft gain_or_loss petitioners indicated that the cost or adjusted_basis of mr mitic’s mercedes was dollar_figure the record does not disclose when ms mitic signed the joint_return --- - that the insurance or other reimbursement with respect to that automobile was dollar_figure that they had no gain froma casualty or theft that the fair_market_value before the casualty or theft of mr mitic’s mercedes was dollar_figure that the fair_market_value of that automobile after the casualty or theft was zero and that the amount of the casualty_loss with respect to mr mitic’s mercedes was dollar_figure the amount of dollar_figure that petitioners indicated in form_4684 was the insur- ance or other reimbursement with respect to that vehicle repre- sented petitioners’ estimate of the amount to be paid_by state farm in settlement of the automobile damage claim in the joint_return petitioners claimed a depreciation deduction for the entire year with respect to the geo that they had purchased from their son in date petitioners also claimed in the joint_return depreciation_deductions with respect to the toyota and another automobile notice_of_deficiency in the notice_of_deficiency notice issued to petitioners for the years at issue respondent inter alia disallowed for the entire medical_expense_deduction except for dollar_figure for physicians and medicines that petitioners claimed in the joint_return petitioners’ claimed medical_expense_deduction at issue and for a the casualty_loss deduction with respect to mr mitic’s mercedes and b the -- - claimed depreciation deduction with respect to the geo respon- dent also determined in the notice that petitioners are liable for each of the years at issue for the accuracy-related_penalty under sec_6662 opinion petitioners bear the burden of proving that the determina-- tions in the notice are erroneous see rule a 290_us_111 claimed medical_expense_deduction petitioners claimed in the joint_return a medical_expense_deduction for inter alia expenditures incurred in removing carpeting from installing hardwood flooring in and repainting the interior of petitioners’ residence and renting an apartment in which they resided while that work was being done respondent disallowed the deduction claimed for those expendi- tures sec_213 allows a deduction for expenses paid during the taxable_year and not_compensated_for_by_insurance_or_otherwise for medical_care of a taxpayer his spouse or a dependent to the extent that those expenses exceed percent of the taxpayer’s srach petitioner and respondent signed the first stipulation of settled issues filed in this case however only mr mitic and not ms mitic appeared at trial and signed the stipulation of facts which respondent also executed consequently respon- dent filed a motion to dismiss for lack of prosecution as to ms mitic respondent’s motion which the court took under advise- ment see infra note adjusted_gross_income see sec_213 as pertinent here sec_213 a defines the term medical_care to mean amounts paid for the cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_1_213-1 income_tax regs provides that deductions for expenditures_for medical_care allowable under sec_213 will be confined strict- ly to expenses_incurred primarily for the prevention or allevia- tion of a physical or mental defect or illness an expenditure that is merely beneficial to the general health of an individ- ual such as an expenditure for a vacation is not an expenditure for medical_care id capital expenditures generally are not deductible see sec_263 and the regulations thereunder however an expenditure which otherwise qualifies as a medical expense under sec_213 shall not be disqual- ified merely because it is a capital_expenditure for purposes of sec_213 and this paragraph a capital_expenditure made by the taxpayer may qualify as a medical expense if it has as its primary purpose the medical_care as defined in subdivisions i and of this subparagraph of the taxpayer his spouse or his dependent thus a capital_expenditure which is related only to the sick person and is not related to permanent improvement or betterment of property if it otherwise qualifies as an expenditure for medical_care shall be deductible moreover a capital expen- diture for permanent improvement or betterment of property which would not ordinarily be for the purpose of medical_care within the meaning of this paragraph may nevertheless qualify as a medical expense to the extent that the expenditure exceeds the increase in the value of the related property if the particular expen- diture is related directly to medical_care such a situation could arise for example where a taxpayer is advised by a physician to install an elevator in his residence so that the taxpayer’s wife who is afflicted with heart disease will not be required to climb stairs if the cost of installing the elevator is dollar_figure and the increase in the value of the residence is determined to be only dollar_figure the difference of dollar_figure which is the amount in excess of the value enhancement is deductible as a medical expense if however by reason of this expenditure it is determined that the value of the residence has not been increased the entire cost of installing the elevator would qualify as a medical expense sec_1_213-1 income_tax regs sec_213 provides that amounts which are not lavish_or_extravagant under the circumstances that are paid for lodging while away from home primarily for and essential to medical_care referred to in sec_213 a are to be treated as amounts paid for medical_care if -- a the medical_care referred to in sec_213 a is provided by a physician in a licensed hospital or in a medical_care fa- cility which is related to or the equivalent of a licensed hospital and b there is no significant element of per- sonal pleasure recreation_or_vacation in the travel away from home the amount taken into account under the preceding sentence shall not exceed dollar_figure for each night for each individual mr mitic contends that petitioners took deductions for medical expenditures in the past which were not challenged by irs and have been allowed consequently according to mr mitic this court should allow petitioners’ claimed medical_expense_deduction at issue for we disagree this court is not bound by the actions or inactions of respondent with respect to medical expense deductions claimed by petitioners for years prior to mr mitic also contends that petitioners are entitled to petitioners’ claimed medical_expense_deduction at issue for because the expenditures in question were approved and recommended by dr james wolfe as expenditures from which ms mitic would benefit medically and were reasonable and medically related to wife’s ms mitic’s chronic asthma condi- tion those contentions are not supported by the record in this case even if they were on the record before us we find that mr mitic has failed to prove that the expenditures in question gualify under sec_213 and the regulations thereunder as deductible expenses for the medical_care of ms mitic we consider first the rental expense incurred by petitioners while the carpeting was removed from and the hardwood flooring was installed in petitioners’ residence and the interior of that residence was repainted on the record before us we find that mr mitic has failed to show that dr wolfe approved and recom-- mended that rental expense and that it qualifies as an expense paid for medical_care under sec_213 see sec_213 we turn now to the remaining expenditures in question consisting of the amounts paid_by petitioners to have the carpet-- ing removed and hardwood flooring installed throughout their residence and the interior of that residence repainted on the instant record we reject mr mitic’s contentions that all of those expenditures were approved and recommended by dr wolfe as expenditures from which ms mitic would benefit medically and were medically related to ms mitic’s asthmatic condition to support his contention regarding dr wolfe mr mitic apparently relies on the date letter from dr wolfe we find mr mitic’s reliance on that letter to be misplaced the date letter was prepared over years before the expenditures in question were incurred we find that letter to have very little if any probative value regarding why petition-- ers decided to remove carpeting from and install hardwood flooring in their residence and have that residence repainted in this connection during and ms mitic purchased tens of thousands of dollars’ worth of various items of furni- ture rugs and other decorator items that were placed in peti- tioners’ residence she purchased those items in an effort to begin an interior design activity that was based on the theory that petitioners’ residence was to be used as a showcase for prospective customers of that design activity on the record before us we believe that it is more reasonable to conclude that the expenditures relating to the removal of carpeting installa- tion of hardwood flooring and painting throughout petitioners’ residence were incurred primarily to accomplish ms mitic’s -- - objective of converting petitioners’ residence into a showcase to be used in her interior design activity rather than primarily for the prevention or alleviation of a physical illness of ms mitic within the meaning of sec_1_213-1 income_tax regs moreover removal of carpeting and installation of hardwood flooring throughout petitioners’ residence and repainting of that residence were not approved and recommended by dr wolfe in the date letter as mr mitic contends as expenditures that would benefit medically ms mitic in fact the date letter as typewritten merely stated that ms mitic has been found to be allergic to dust and would benefit from removal of the carpet in the bedroom furthermore we find that ms mitic’s purchase in early date of a chinese rug and a persian rug for dollar_figure which were placed on the newly installed hardwood flooring of petitioners’ residence belies mr mitic’s contentions that the carpeting was removed from and hardwood flooring was installed in petitioners’ residence and the inte- rior of that residence was repainted because dr wolfe approved and recommended that that work be done and that the expendi- although the date letter is a typewritten letter the letter s was added by hand to the word bedroom in that letter we are not persuaded by the date letter that dr wolfe who did not testify at trial stated in the date letter that ms mitic would benefit from removal of the carpeting in bedrooms other than ms mitic’s bedroom or in other rooms in petitioners’ residence -- - tures for that work were medically related to ms mitic’s asth- matic condition based on our examination of the entire record in this case we find that mr mitic has failed to prove that petitioners’ claimed medical_expense_deduction at issue for was for expenses for medical_care of ms mitic under sec_213 and the regulations thereunder we further find on that record that mr mitic has failed to show error in respondent’s determination disallowing that deduction consequently we sustain that determination claimed casualty_loss deduction in the joint_return petitioners claimed a casualty_loss deduction of dollar_figure with respect to mr mitic’s mercedes assuming arguendo that we had found that petitioners’ claimed medical_expense_deduction at issue for as it relates to petitioners’ expenditures_for removing carpeting and install- ing hardwood flooring throughout petitioners’ residence and painting the interior of that residence was for expenses for medical_care under sec_213 and the regulations thereunder we find on the instant record that petitioners nonetheless are not entitled to deduct those expenditures under sec_213 that is because on the instant record we find that mr mitic has failed to establish that those expenditures which we find to be capital expenditures_for the permanent improvement or betterment of petitioners’ residence satisfy the requirements of sec_1 e income_tax regs relating to capital expenditures otherwise qualifying as medical_expenses under sec_213 and the regulations thereunder in this connection mr mitic admitted at trial that no appraisal was made of petitioners’ residence either before or after petitioners had the carpeting removed from and hardwood flooring installed in that residence and had it repainted which was totaled in petitioners’ automobile accident that occurred in early date petitioners calculated that claimed casualty_loss deduction by subtracting their dollar_figure estimate of the amount of insurance to be paid_by state farm from dollar_figure the amount that they paid to purchase that automobile respondent disallowed petitioners’ claimed casualty_loss deduc- tion for sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise a loss is treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and com-- ‘the amount of any deductible casualty_loss sustained gener- ally is equal to the lesser_of the amount equal to the fair_market_value of the property in question immediately before the casualty reduced by the fair_market_value of that property immediately after the casualty or the amount of the adjusted_basis of the property prescribed in sec_1_1011-1 income_tax regs for determining the loss from the sale or other disposi- tion of the property involved see sec_1_165-7 income_tax regs however if property used in a trade_or_business or held_for_the_production_of_income is totally destroyed by casualty and if the fair_market_value of such property immediately before the casualty is less than the adjusted_basis of such property prescribed in sec_1_1011-1 income_tax regs the amount of the adjusted_basis of such property is to be treated as the amount of the loss for purposes of sec_165 see id moreover in the case of a personal_casualty_loss ie a casualty_loss of an individual of property not connected with a trade_or_business or a transaction entered into for profit the amount of such loss otherwise properly calculated under sec_165 and the regulations thereunder is deductible for the taxable_year only to the extent such loss assuming there are no personal casualty gains exceeds percent of the individual taxpayer’s adjusted_gross_income see sec_165 a -- - pleted transactions and as fixed by identifiable events occurring in such taxable_year see sec_1_165-1 income_tax regs if a casualty occurs that may result ina loss and in the year of such casualty there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery for purposes of sec_165 no portion of the loss with respect to which reimbursement may be received is sustained until it can be ascertained with reasonable certainty whether or not such reim-- bursement will be received see sec_1_165-1 income_tax regs whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact that must be determined upon an examination of all the facts and circumstances see id whether or not reimbursement of a loss will be received may be ascertained with reasonable cer- tainty by for example a settlement of the claim an adjudica- tion of the claim or an abandonment of the claim see id mr mitic contends that respondent erred in disallowing petitioners’ claimed casualty_loss deduction for according to mr mitic petitioners’ position in the joint_return with respect to the claimed casualty_loss deduction was required by form_4684 and the instructions for that form ’ we disagree ‘as we understand it mr mitic alternatively argues that if we were to find that petitioners are not entitled to the claimed casualty_loss deduction for they would be entitled to a casualty_loss deduction for that is calculated by subtract-- continued as for form_4684 it was petitioners who took the position in that form which they filed with the joint_return that mr mitic’s mercedes was property used in a trade_or_business or for income-producing purposes consequently it was they who de- cided to report the casualty_loss with respect to that automobile in section b business and income-producing property of form_4684 furthermore in completing part i casualty or theft gain_or_loss in section b of form_4684 it was petitioners who decided to report as the cost or adjusted_basis of mr mitic’s mercedes the original purchase_price dollar_figure of that automo- bile they took that position even though they had depreciated mr mitic’s mercedes in prior years and consequently the ad- justed basis of that automobile as depreciated by petitioners would have been less than its original cost it was also peti- continued ing the amount of insurance dollar_figure actually paid to them by state farm in early date with respect to mr mitic’s mercedes from the amount dollar_figure that petitioners paid to purchase that vehicle we have no jurisdiction over petitioners’ taxable_year both the notice issued by respondent and the petition filed by petitioners relate only to petitioners’ taxable years and saxcept for mr mitic’s general and conclusory testimony on which we are unwilling to rely the record contains no evidence establishing that in mr mitic’s mercedes was property used in a trade_or_business or in a transaction entered into for profit nor does the record establish that the loss if any sustained with respect to that vehicle was incurred_in_a_trade_or_business or in a transaction entered into for profit to the contrary mr mitic stipulated that petitioners were traveling to lake tahoe on vacation at the time petitioners’ automobile accident occurred - - tioners who decided to report as insurance or other reimburse- ment in part i of section b of form_4684 an estimate of dollar_figure and not the settlement amount of dollar_figure plus taxes and appropri- ate fees that state farm offered to petitioners at the end of in settlement of the automobile damage claim as for the instructions for form_4684 we take judicial_notice of those instructions which are not part of the record in this case those instructions explicitly state that if the taxpayer 1s not sure whether part of the claimed casualty_loss will be reimbursed the taxpayer may not deduct that part until the tax_year when it is reasonably certain that it will not be reimbursed the instructions for form_4684 thus are totally consistent with sec_1_165-1 income_tax regs in addition those instructions explicitly state that in reporting in part i of section b of form_4684 the cost or adjusted_basis of property used in a trade_or_business or for income-producing purposes it is necessary to deduct depreciation allowed_or_allowable we conclude that mr mitic’s contention that petitioners’ position in the joint_return with respect to their claimed casualty_loss deduction was reguired by form_4684 and the in- structions for that form is without merit we shall now determine on the basis of the instant record and the applicable law whether petitioners are entitled to the --- - casualty_loss deduction that they claimed in the joint_return the record establishes that shortly after petitioners’ automobile accident in early date petitioners hired mr perez an attorney to represent them and he submitted the automobile damage claim to state farm on their behalf with respect to mr mitic’s mercedes at no time in and during the negotiations between state farm and mr perez with respect to the automobile damage claim did state farm deny liability for that claim although it did dispute that it was liable as the insurer of mr mitic’s mercedes for the amount demanded by mr perez on behalf of petitioners in fact at the end of date state farm offered to settle the automobile damage claim for dollar_figure plus taxes and appropriate fees on the record before us we find that in petitioners had a reasonable_prospect_of_recovery with respect to the automo- bile damage claim and that they could not have ascertained with reasonable certainty in that year whether they would receive the entire amount of that claim we further find on the instant record that although petitioners knew with reasonable certainty in that they would collect some insurance with respect to the automobile damage claim they did not know with reasonable certainty the amount thereof see 184_f2d_835 5th cir affg a memorandum opinion of this court dated date 65_tc_351 - sec_1_165-1 income_tax regs based on our examination of the entire record before us we find that mr mitic has failed to establish that under sec_1_165-1 and income_tax regs petitioners sustained any loss in with respect to mr mitic’s mercedes we further find on that record that mr mitic has failed to show that petitioners are entitled to the casualty_loss deduction claimed in the joint_return consequently we sustain respondent’s determination disallowing that claimed deduction claimed depreciation deduction in the joint_return petitioners claimed a depreciation deduction for the entire year with respect to the geo that petitioners acquired from their son in date respondent disallowed that deduction mr mitic makes no argument on brief with respect to the depreciation deduction that petitioners claimed for with respect to the geo sec_167 allows a deduction for depreciation with respect to property used in a trade_or_business or held_for_the_production_of_income based on our examination of the entire record before us we find that mr mitic has failed to establish that during petitioners used the geo in a trade_or_business or held it for the production_of_income ’ we further find on mr mitic conceded at trial that petitioners kept no mile- age log calendar or other documentation to show that the geo continued - - that record that mr mitic has failed to prove that petitioners are entitled to the depreciation deduction claimed with respect to the geo in the joint_return consequently we sustain respondent’s determination disallowing that deduction accuracy-related_penalty under sec_6662 a respondent determined that petitioners are liable for each of the years at issue for the accuracy-related_penalty under sec_6662 mr mitic makes no argument on brief regarding those penalties sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax resulting from a substan-- tial understatement of income_tax an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return see sec_6662 d a and is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure see sec_6662 a the accuracy-related_penalty under sec_6662 does not continued was used during in a trade_or_business or held_for_the_production_of_income in this connection the record establishes that petitioners also claimed in the joint_return deprecia-- tion deductions with respect to at least two other automobiles we find it incredible that petitioners used the geo as well as those two other vehicles during in one or more trades_or_businesses or held them for the production_of_income especially in light of mr mitic’s testimony that ms mitic was too ill to work during -- - apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith see sec c the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant see sec_1_6664-4 b income_tax regs based on our examination of the entire record before us we find that mr mitic who listed his occupation in both the and joint returns as accountant has failed to establish that petitioners are not liable for the years at issue for the accuracy-related_penalties under sec_6662 we have considered all of the arguments of mr mitic that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of the parties the amount of the accuracy-related_penalty for which petitioners are liable for each of the years at issue shall be determined in the rule_155_computations by taking into account the concessions of the parties in the first stipulation of settled issues filed in this case after rule_155_computations have been submitted we shall grant respondent’s motion and enter a decision with respect to continued decision will be entered under rule continued ms mitic in the same amounts as the amounts reflected in the decision entered with respect to mr mitic
